DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-20 are allowed.
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gidney, publication number: US 2020/0143267.

As per claim 1, Gidney teaches an information handling system operating a block chain based data protection system comprising:
a processor executing code instructions of the block chain based data protection system receiving a user block chain instruction to record a first address- identified memory location at which a dataset field value containing sensitive personal information is stored pursuant to a customized data integration process modeled via a graphical user interface (Blockchain to track sensitive information, [0044][0049][0074][0078][0081]);
the processor creating a block chain associated with the dataset field value containing sensitive personal information (tracking and monitoring, [0035]);
a network interface device receiving an identification of the first address-identified memory location from a remote execution location for the customized data integration process (UUID 315, tracking [0035], Commands [0063]);
the processor creating a first block storing the identification of the first address- identified memory location within the block chain (Blockchain, [0051]);
the graphical user interface receiving a user reporting instruction to generate a tracking report for the sensitive personal information (Tracking, [0024][0035][0061]);
the processor generating the tracking report including the identification of the first address-identified memory location based on the block chain associated with the dataset field value containing the sensitive personal information; and
the network interface device transmitting the tracking report to the remote execution location (Tracking [0024][0035][0061], Audit trail [0061]).

As per claim 4, Gidney teaches further comprising: the processor associating the block chain with a plurality of dataset field names for the dataset field value; and the user reporting instruction including an instruction to generate a tracking report for datasets meeting a user-specified search term included within one or more of the plurality of dataset field names (Specific items, [0008][0037][0063]).

As per claim 5, Gidney teaches further comprising: the user reporting instruction including an instruction to generate a tracking report for datasets including the dataset field values (Audit trail [0061]).

As per claim 6, Gidney teaches further comprising: the processor generating code instructions for the customized data integration process modeled via the graphical user interface to store the dataset field value at a plurality of address-identified memory locations, including the first address-identified memory location; the network interface device receiving an identification of each of the plurality of address-identified memory locations from a remote execution location for the customized data integration process; and the processor creating a plurality of blocks within the block chain recording an identification of one of the plurality of address-identified memory locations (All locations, [0041], UUIDs 315).

As per claim 7, Gidney teaches further comprising: 
the tracking report including the identification of each of the plurality of address- identified memory locations based on the block chain associated with the dataset field value containing sensitive personal information (Audit trail, [0045][0061]).
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494